 


 HR 6330 ENR: Small Business Runway Extension Act of 2018
U.S. House of Representatives

text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IB 
One Hundred Fifteenth Congress of the United States of AmericaAt the Second SessionBegun and held at the City of Washington on Wednesday, the third day of January, two thousand and eighteen 
H. R. 6330 
 
AN ACT 
To amend the Small Business Act to modify the method for prescribing size standards for business concerns. 
 
 
1.Short titleThis Act may be cited as the Small Business Runway Extension Act of 2018.  2.Modification to method for prescribing size standards for business concernsSection 3(a)(2)(C)(ii)(II) of the Small Business Act (15 U.S.C. 632(a)(2)(C)(ii)(II)) is amended by striking 3 years and inserting 5 years.  
 Speaker of the House of Representatives.Vice President of the United States and President of the Senate.
